[Cite as State ex rel. Williams v. McGinty, 129 Ohio St. 3d 275, 2011-Ohio-2641.]




 THE STATE EX REL. WILLIAMS, APPELLANT, v. MCGINTY, JUDGE, APPELLEE.
                      [Cite as State ex rel. Williams v. McGinty,
                        129 Ohio St. 3d 275, 2011-Ohio-2641.]
Appeal from dismissal of a petition for a writ of procedendo — No error in
        sentencing entry — Judgment affirmed.
      (No. 2011-0174 — Submitted May 25, 2011 — Decided June 7, 2011.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 95690, 2010-Ohio-6202.
                                _____________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Larry Williams, for a writ of procedendo to compel appellee,
Cuyahoga County Court of Common Pleas Judge Timothy J. McGinty, to issue a
valid final, appealable order in his criminal case. Judge McGinty’s December
2009 sentencing entry in the criminal case fully complied with Crim.R. 32(C) by
including the findings of the court and guilty pleas entered by Williams upon
which his convictions were based, the sentence, the signature of the judge, and the
entry on the journal by the clerk of court. See State ex rel. Cunningham v.
Lindeman, 126 Ohio St. 3d 481, 2010-Ohio-4388, 935 N.E.2d 393, ¶ 1.
        {¶ 2} Insofar as Judge McGinty ordered the sheriff to calculate the jail-
time credit, he erred in doing so; the calculation of jail-time credit is the judge’s
duty. State ex rel. Corder v. Wilson (1991), 68 Ohio App. 3d 567, 589 N.E.2d
113; State ex rel. Summers v. Saffold, Cuyahoga App. No. 82546, 2003-Ohio-
3542. But this error was remediable in the ordinary course of law by appeal or
motion for jail-time credit. See State ex rel. Jones v. O’Connor (1999), 84 Ohio
St.3d 426, 704 N.E.2d 1223.
                            SUPREME COURT OF OHIO




                                                         Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                           _____________________
       Larry Williams, pro se.
       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                           _____________________




                                        2